LEMMON, J.,
concurs, because the motion to amend the judgment, although an inappropriate method of seeking revision of the judgment, was filed within the delay for appealing, and if the improper motion is treated as a timely appeal, the filing prevented the judgment from becoming res judicata as to State Farm. (If the judgment had become res judicata against State Farm, La.Code Civ.Proc. art. 2164 would not support modification of the judgment.) But if the motion had not been filed within the delay for appealing, State Farm would have been relegated to attempting to annul the judgment in an ordinary proceeding in which the grounds are very limited.